Dorothy Meader Martin v. Commissoner.Martin v. CommissonerDocket No. 111203.United States Tax Court1943 Tax Ct. Memo LEXIS 400; 1 T.C.M. (CCH) 762; March 17, 1943*400  Where a will makes no provision that income shall be paid currently to a sole legatee and the sole legatee receives the remaining assets of the estate upon the completion of administration, he is not liable for income tax in respect to any portion of the amount received by him as sole legatee. Charles H. Stephens, Jr., Esq., First Nat'l Bank Bldg., Cincinnati, O., for the petitioner. Melvin S. Huffacker, Esq., for the respondent.  VAN FOSSAN Memorandum Findings of Fact and Opinion The Commissioner determined a deficiency of $4,443.70 in the petitioner's income tax for the year 1940. The only issue presented is whether or not that prt of a final distribution of an estate representing income earned by the corpus in the year distributed is taxable to the sole legatee. Findings of Fact The facts were stipulated and as so stipulated are adopted as findings of fact. In so far as material to the issues they are substantially as follows: Caroline S. Meader, a resident of Cincinnati, Ohio, died testate on the 19th day of March, 1938. Her last will and testament was duly admitted to probate in the Probate Court of Hamilton County, Ohio, at Cincinnati, on the 8th day of April, 1938. On *401  that date the petitioner was appointed executrix of the estate. The only dispositive provision of the last will and testament is as follows: Second: I give, devise and bequeath, everything I own and possess, of every description whatever, both real and personal, wherever situated, to my niece, Dorothy Meader Martin of Cincinnati, Ohio. On the 11th day of July, 1940, the Probate Court duly authorized and ordered the petitioner to transfer all the property of the estate to herself as sole legatee. The net income of the estate from January 1, 1940, to July 11, 1940, was $10,338.73. The petitioner as executrix returned that amount as income of the estate and paid the income tax thereon amounting to $775.12 to the Collector of Internal Revenue for the Southern District of Ohio at Cincinnati. The individual net income of the petitioner for the year 1940 as computed and returned by her to the same collector was $30,863.54. She was assessed in the amount of $6,434.56 as taxes. Opinion VAN FOSSAN, Judge: We have previously decided that a residuary legatee, under a will having no provision requiring income to be currently paid to such legatee, is not liable for income tax in respect to*402  any portion of the amount received by him as such residuary legatee. S. F. Durkheimer, 41 B.T.A. 585">41 B.T.A. 585. Mabel I. Wilcox, 43 B.T.A. 931">43 B.T.A. 931. We see no reason to reach a different conclusion here. Decision will be entered under Rule 50.